Citation Nr: 9907533	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left patella injury.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant, and spouse



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty form April to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board, in December 1997, 
when it was remanded for further development.  The 
instructions contained in the remand have been complied with.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case has been 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain, and clinical findings of joint fluid, 
crepitation, moderate tenderness at the medial joint line, 
occasional patellar subluxation dislocation, X-ray evidence 
of degenerative arthritis and objective evidence of 
limitation of motion.  

2.  The instability of the veteran's left knee is not more 
than slight, and a compensable degree of limitation of motion 
under the applicable diagnostic codes has not been 
demonstrated.  

3.  A causal relationship exists between the veteran's low 
back disorder and his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left patella injury on the basis of 
instability or subluxation have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.21, Diagnostic Code 5257 (1998).  

2.  The criteria for a separate evaluation of 10 percent for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003(1998).

3.  The veteran's low back strain is proximately due to the 
service-connected left knee disability.  38 C.F.R. § 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.


Factual Background

A review of the veteran's service medical records shows that 
in June 1988, he was diagnosed with left patellar 
dislocation.  X-rays of the left knee were within normal 
limits without fracture.  Subsequently, the veteran received 
a medical discharge.  

The RO granted service connection for residuals of a left 
patellar dislocation in a February 1989 rating decision and 
assigned a noncompensable evaluation.  

The veteran was accorded a VA examination in August 1991.  
The diagnoses were left patella dislocation, post reduction, 
without recurrence and internal derangement, left knee, 
undetermined type.  There was no bone, joint, or soft tissue 
abnormality of the left knee found.

In a September 1991 rating decision, the RO increased the 
evaluation for residuals of a left patellar dislocation to 10 
percent.  

VA outpatient treatment records dated from December 1992 to 
June 1993 show that the veteran was seen with complaints of 
left knee pain.  On examination, there was no crepitus or 
swelling.  There was no effusion.  A VA X-ray report of the 
veteran's left knee made in January 1993 showed minor 
degenerative joint disease of the patellofemoral joint.  

VA outpatient treatment records dated from July 1993 to 
September 1994 show that the veteran was seen with complaints 
of left knee pain.  A July 1993 X-ray report showed small 
lateral joint effusion, cyst of the lateral meniscus, and 
tear in the anterior cruciate ligament.  

VA clinical records dated from January to February 1996 show 
that the veteran was placed on medical leave regarding 
treatment for his left knee disability.

The veteran was accorded a VA examination in March 1994.  On 
examination, there was no tenderness, swelling, or deformity.  
The patella was normal in position and had normal mobility 
with moderate tenderness.  There was moderate laxity of the 
lateral collateral ligaments.  There was full range of motion 
with no pain or crepitus.  The diagnosis was status post left 
knee injury with degenerative joint disease and anterior 
cruciate ligament tear.  

VA outpatient treatment records dated from January to March 
1996 the veteran was seen with complaints of left knee pain.  
Physical examinations noted mild atrophy and tenderness with 
no evidence of effusion, erythema, or deformity.  It was 
noted that the veteran had a history of patellofemoral 
instability with lateral dislocations.  A December 1995 X-ray 
study showed a normal knee.  

The veteran was accorded a personal hearing in May 1996.  At 
that time, the veteran testified that he continued to have 
severe pain with frequent dislocations of his left knee.  He 
reported having ongoing treatment for his knee disability.  
The veteran reported time off from work due to physical 
therapy treatment.  He reported that he was employed as a 
maintenance man with no recent loss of work secondary to pain 
or disability.  The veteran's spouse testified that she had 
witnessed the veteran's knee collapse.  She testified that 
the veteran could readjust his knee following dislocation.  
She also testified that the veteran's left knee disability 
had affected their married life.  

The veteran was accorded a VA examination in June 1996.  At 
that time, the veteran reported that left knee dislocations 
occurred at least once a week, sometimes twice.  The veteran 
reported constant mild pain.  On examination of the knee, 
there was no deformity or swelling.  The kneecap was tender 
to percussion.  There was tenderness on the patellar tendon.  
The knee cap was movable and painful.  The diagnosis was 
recurrent dislocation of left patella with moderately severe 
impairment.  

Undated VA outpatient treatment records show that the veteran 
was given specific orders for quadriceps strengthening and 
other modalities for patellofemoral disorder.  

The veteran was accorded a VA examination in February 1997.  
At that time, he reported episodic dislocations of his left 
knee.  On examination, range of motion was to 130 degrees.  
There was excellent strength in knee flexion and extension.  
There was excellent strength in knee on independent straight 
leg extension.  The collateral and cruciate ligament 
examination was negative for both knees.  There was no 
evidence of patellofemoral chondromalacia.  There was no 
instability of the left patellofemoral joint.  The quadrant 
angles were normal.  The diagnosis was reported recurrent 
patellar dislocations related to service-connected 
activities.  The examiner commented that there was no 
evidence of any pain behavior.  He reported that the veteran 
had strong lower extremities with unrestricted motion, 
unrestricted strength, with no pain demonstrated during the 
examination.  There was no evidence of patellar subluxation 
or instability.  There were no objective findings that would 
correlate with the veteran's reports of debilitating pain.  
There was no functional loss due to the patellar dislocation 
reported on the left.  X-ray study of the left knee was 
normal.  

In a statement dated in May 1997, the veteran's spouse 
essentially reiterated statements made during the May 1996 
personal hearing.  

VA outpatient treatment records dated in November 1997 show 
that the veteran was seen with complaints of left knee pain.  
On examination, the left knee was stable and there was no 
swelling.  X-ray of the left knee was normal.  The diagnosis 
was recurrent patellar dislocation, and tendonitis.  The 
veteran was seen in February 1998 with complaints of left 
knee dislocation.  On physical examination, the veteran's 
left leg appeared normal.  There was no objective proof of 
left kneecap dislocations.  The diagnosis was history of 
recurrent dislocation left  kneecap.  

The veteran was accorded a VA orthopedic examination in April 
1998.  It was noted that the veteran's comfort level for 
standing was two to three hours daily.  The last patellar 
subluxation was in November 1997.  The last complete 
dislocation was in 1993.  There was no evidence of locking.  
On examination, there were normal knee reflexes.  Range of 
motion was neutral to 125 degrees.  There was pain on motion.  
There was severe pain and crepitation.  Patellar stability 
was fair.  There was moderate tenderness at the medial joint 
line and at the medial patellar aponeurosis.  The ligaments 
were noted to be normal.  An X-ray study showed definite 
degenerative squaring of the medial femoral condyle with an 
associated loss of articular cartilage space in the medial 
part of the medial compartment.  The diagnosis was left knee 
pain mostly in the patellar area, diagnosed as synovitis plus 
symptomatic patellar chondromalacia plus early degenerative 
arthritis.  The examiner commented that increased joint fluid 
substantiates the problems with the left knee.  There was 
occasional patellar instability, diagnosed as frequent 
patellar subluxation and occasional patellar dislocation.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); cf. Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides a 10 evaluation for other impairment of the knee 
with slight recurrent subluxation or lateral instability.  A 
20 percent evaluation is provided for other impairment of the 
knee with moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is provided where there 
is severe recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
that is noncompensable under the applicable diagnostic code 
is assigned a 10 percent evaluation under Code 5003.  Id. In 
the absence limitation of motion, a 10 or 20 percent 
evaluation is assigned for X-ray evidence of involvement of 
two or more joints, depending upon whether there are 
occasional incapacitating exacerbations. Id.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees. A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

Disability in joints, such as the knee, resides in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  These regulations only apply to diagnostic 
codes premised on limitation of motion.  Diagnostic Code 5257 
is not premised on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The veteran's claim should also be viewed in light of the 
opinion of the VA General Counsel regarding separate 
evaluations when a claimant has arthritis and instability of 
the knee.  VAOPGCPREC 23-97 (1997).  In that opinion, the 
General Counsel held that when a knee disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 and a veteran also 
has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code.  VAOPGCPREC 9-98 (1998).  

Although the examiner conducting the April 1998 examination 
concluded that the veteran had frequent subluxation, it was 
also noted that the veteran had not experienced subluxation 
since November 1997.  Given the finding that the veteran's 
ligaments were intact and that he had not had an episode of 
subluxation within the six months prior to the examination, 
the Board concludes that the veteran's subluxation and 
instability is no more than slight under the provisions of 
Diagnostic Code 5257.  Other post-service medical findings 
are consistent, in demonstrating that either no knee 
instability or slight left knee instability. 

The Board notes that flexion of the left knee was limited to 
125 degrees in the April 1998 VA examination, and X-rays of 
the left knee confirmed the presence of arthritis.  The 
normal range of motion in the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71; Plate II (1998).

The reported limitation of motion would not meet the criteria 
for a compensable evaluation under Diagnostic Codes 5260 or 
5261.  The report of slight limitation of motion together 
with the X-ray findings of osteoarthritis meet the criteria 
for a 10 percent evaluation under Diagnostic Code 5003.  
Accordingly a separate 10 percent evaluation is warranted for 
the veteran's right knee disability, in addition to the 10 
percent evaluation provided under Diagnostic Code 5257.  
VAOPGCPREC 23-97.

The Board has considered the applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, but finds that the probative evidence 
does not support an increased rating based on additional 
limitation through reduction in normal excursion due to pain 
or other pathology.  While the veteran reported that his left 
knee tired easily, there was no evidence of decreased 
coordination or weakness.  The veteran reported flare-ups 
that were controlled with medication and rest.  The veteran's 
muscle condition was average for his age and size.  Extensor 
muscles were and sensations were normal at the lower legs.  
Reflexes were normal at the knees.  These medical findings do 
not show absence of part or all of the necessary bones, 
joints and muscles, or associated left knee structures.  This 
evidence does not show significant reduction in normal 
excursion due to pain or weakness.  There was no evidence of 
disuse, given the normal musculature noted on the most recent 
VA examination.  In addition, the veteran stated to the VA 
examiner that he was working and he has not reported any loss 
of time from work due to pain or other pathology.  The 
veteran is able to stand for three hours and walk for 30 
minutes.

The Board finds that the evidence does not show additional 
functional loss  due to pain or other pathology causing 
disability for which the veteran is not adequately 
compensated by the current 10 percent rating.  38 C.F.R. §§ 
4.40, 4.45.

Based upon these findings and following a full review of the 
record, the Board finds that the criteria for a rating in 
excess of 10 percent for lateral instability is not 
warranted, but that a separate 10 percent evaluation is 
warranted based on the slight limitation of motion and 
confirmed X-ray evidence of arthritis.

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1, 4.2. 

It has not been contended, nor does the evidence show that he 
has an unusual or exceptional disability picture warranting 
referral for consideration of an extra-schedular evaluation.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R.
§ 3.321 (1998).


Service Connection

The veteran's service records are negative for any complaints 
or treatments for a low back disorder.  

During his March 1994 VA examination, the veteran reported 
low back pain as a result of the abnormal gait due to his 
left knee disability.  Examination of the lumbosacral spine 
showed a normal configuration without tenderness or muscle 
spasm.  There was full range of motion without pain.  The 
diagnosis was lumbosacral strain secondary to abnormal gait.  

VA outpatient treatment records dated from May to June 1994 
show that the veteran complained of low back pain secondary 
to left knee pain.  

The veteran was accorded VA examination in June 1996.  The 
veteran reported that his low back pain was aggravated by his 
left knee disability.  On examination, range of motion was as 
follows: flexion was to 80 degrees, extension was to 15 
degrees, with no restriction of flexion to the right or left 
or lateral motion.  There was a slight pelvic tilt to the 
left.  The veteran walked with a marked limp, favoring his 
left knee.  The diagnosis was lumbosacral strain, probably 
aggravated by the veteran's left knee disability.

The veteran was accorded a personal hearing in May 1996.  At 
that time, he testified that back spasm was noted with prior 
treatment.  The veteran testified that his low back disorder 
was related to his left knee disability.  

The veteran was accorded a VA examination in February 1997.  
There were no objective findings for a low back disorder.  
The examiner diagnosed reports of low back pain. 

The veteran was accorded a VA orthopedic examination in March 
1998.  At that time, he related his low back disorder to his 
service-connected left knee disability.   On examination, 
there was full range of motion with low back pain on 
movements.  Alignment of the spine was okay.  Straight leg 
raising was easily tolerated to 80 degrees.  The diagnosis 
was chronic muscular strain.  The examiner opined that while 
the veteran's left knee disability did not cause the low back 
disorder, the favoring of the left knee exacerbated the 
symptoms.  


Analysis

The threshold question to be answered with respect to the 
claim for service connection for a low back disorder on a 
secondary basis, is whether the veteran's claim is well 
grounded; that is, whether it is plausible, meritorious on 
their own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). If a particular claim is 
not well grounded, the appeal fails, and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile. 38 U.S.C.A. § 
5107(a).

The veteran is seeking service connection for a low back 
disorder as secondary to service-connected left knee 
disability.  The claimant, by statute, has the duty to submit 
evidence that his claim for secondary service connection is 
well grounded. The evidence must clearly justify a belief by 
a fair and impartial individual that the claims are 
plausible. 38 U.S.C.A. § 5107(a).  Where such evidence is not 
submitted or otherwise of record, the claim is not well 
grounded, and the initial burden placed on the veteran is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

A secondary-service-connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997), See Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995), for proposition that lay evidence linking 
a fall to a service-connected weakened leg sufficed on that 
point as long as there was "medical evidence connecting a 
currently diagnosed back disability to the fall"); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by service-connected 
condition was insufficient to well ground claim).

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).

In the instant case, two VA examiners have concluded that the 
veteran has lumbosacral strain.  One examiner concluded that 
this disability is probably aggravated by the service 
connected left knee disability.  The other examiner concluded 
that the veteran's back pain was increased by the left knee 
disability.  This opinion is essentially a finding that the 
service connected left knee disability was aggravating the 
back strain.  Although the examiner conducting the February 
1997 examination concluded that the veteran did not have a 
current back disability, the Board finds that the evidence is 
in favor of a conclusion that the veteran has lumbosacral 
strain that is aggravated by the service connected left knee 
disability. 



ORDER

A separate 10 percent evaluation for arthritis of the left 
knee is granted in addition to the 10 percent evaluation 
currently in effect for residuals of a left patellar injury, 
subject to the regulations governing the payment of monetary 
awards.


Service connection for a low back disorder, namely low back 
strain is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


